       Case 1:19-cv-00391-LG-RPM Document 421 Filed 02/15/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION

ARC CONTROLS, INC.,                 )
     Plaintiff,                     )
                                    )
v.                                  ) CASE NO. 1:19-cv-00391-LG-RPM
                                    )
M/V NOR GOLIATH, in rem, and ) Consolidated with:
GOLIATH OFFSHORE HOLDINGS PTE. ) CASE NO. 1:19-cv-00395
LTD., in personam                   )
___________________________________ )

  DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT ON ATTORNEY’S FEES
        COME NOW, Defendants, M/V NOR GOLIATH, in rem, (the vessel) and GOLIATH

OFFSHORE HOLDINGS PTE. LTD., in personam (collectively “Defendants” or “Goliath”),

appearing through undersigned counsel, who move this Honorable Court for summary judgment

on the issue of attorneys’ fees sought by the Claimant-Intervenors in this suit. Attorneys’ fees are

not recoverable in admiralty in the absence of a statue or contractual provision providing for their

recovery. None of the Claimant-Intervenors in this suit had a contract with Goliath, thus, no

contractual provision could provide for the recovery of attorneys’ fees. Likewise, the Commercial

Instruments and Maritime Lien Act does not provide for recovery of attorneys’ fees when pursuing

a maritime lien. This is a purely legal issue that can and should be disposed of on summary

judgment.

        WHEREFORE, for the reasons set forth herein, in the attached exhibits, and in the

memorandum filed simultaneously herewith, Defendants, M/V NOR GOLIATH, in rem, and

GOLIATH OFFSHORE HOLDINGS PTE. LTD., in personam, pray that after due proceedings,

this Court find that the claims of the Claimant-Intervenors for attorneys’ fees be dismissed with

prejudice.



                                                 1
PD.31115389.1
       Case 1:19-cv-00391-LG-RPM Document 421 Filed 02/15/21 Page 2 of 2




                                            Respectfully submitted:

                                            /s/ Miles P. Clements
                                            James G. Wyly, III, MS Bar 7415
                                            Phelps Dunbar LLP
                                            2602 13th Street, Suite 300
                                            Gulfport, Mississippi 39501
                                            info@phelps.com
                                            Telephone:      (228) 679-1130
                                            Facsimile:      (228) 679-1131
                                            E-Mail:         jim.wyly@phelps.com

                                            -and-

                                            Miles P. Clements, T.A. (4184)
                                            Joseph E. Lee III (26968)
                                            Zachary J. Ardoin (37575)
                                            Phelps Dunbar LLP
                                            Canal Place
                                            365 Canal Street, Suite 2000
                                            New Orleans, Louisiana 70130
                                            Telephone:    (504) 566-1311
                                            Facsimile:    (504) 568-9130
                                            E-Mail:       miles.clements@phelps.com
                                                          josh.lee@phelps.com

                                            Counsel for Defendants M/V NOR GOLIATH, in
                                            rem, and GOLIATH OFFSHORE HOLDINGS PTE.
                                            LTD., in personam

                                     Certificate of Service
        I HEREBY CERTIFY that, on the 15th day of February, 2021, I electronically filed the
foregoing with the Clerk of Court by using the CM/ECF system, that service was accomplished
through the Notice of Electronic Filing on Filing Users, and that service was accomplished on any
party or counsel who is not a Filing User by other means in accordance with the Federal Rules of
Civil Procedure and the Local Rules of this Court.

                                            /s/Miles P. Clements




                                               2
PD.31115389.1
